Citation Nr: 0800544	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  05-35 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for additional disability 
(claimed as heart moved to the right) as a result of VA 
coronary bypass surgery in July 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran had active service from June 1963 to June 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision in 
which the RO denied the veteran's claim for benefits pursuant 
to the provisions of 38 U.S.C. (U.S.C.A., for the Board's 
purposes) § 1151 for heart moved to the right as a result of 
coronary bypass surgery in July 2004.  Later the same month, 
the veteran filed a notice of disagreement (NOD), and the RO 
issued a statement of the case (SOC) in October 2005.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) later in October 2005.  A 
supplemental SOC (SSOC) was issued in March 2006.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  There is no competent evidence indicating that the 
veteran has additional disability for which the proximate 
cause was the VA's coronary bypass surgery in July 2004.


CONCLUSION OF LAW

The criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for additional disability 
(claimed as heart moved to the right) as a result of VA 
coronary bypass surgery in July 2004, are not met.  38 
U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.361 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a June 2005 pre-rating letter, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his section 1151 claim 
based on VA coronary bypass surgery, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence would be obtained by VA, and 
the need for the veteran to advise VA of and to submit any 
further evidence that is relevant to the claim.  The August 
2005 RO rating decision on appeal reflects the initial 
adjudication of the claim after issuance of that letter.  
Hence, the June 2005 letter met all four of Pelegrini's 
content of notice requirements, as well as the VCAA's timing 
of notice requirement.

The appellant was not provided notice as to how disability 
ratings and effective dates are assigned, or the type of 
evidence that impacts these types of determinations.  To the 
extent that these notice requirements may be applicable to a 
claim for compensation benefits, pursuant to the provisions 
of 38 U.S.C.A. § 1151 (see Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), setting forth the elements of claims 
for service connection and for higher ratings), the Board 
finds that, on these facts, the RO's omission in this regard 
is not shown to prejudice the appellant.  Because the Board's 
decision herein denies the veteran's claim, no disability 
rating or effective date is being, or is to be, assigned.  
Accordingly, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records, post-service VA 
inpatient and outpatient treatment records and the report of 
a VA examination.  Also of record and considered in 
connection with the appeal are various written statements 
submitted by the veteran and by his representative, on his 
behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notice of the RO, the 
claimant has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim on appeal.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the claimant or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The veteran filed his claim for section 1151 compensation 
benefits in May 2005.

Effective October 1, 1997, Congress amended 38 U.S.C.A. § 
1151.  See Section 422(a) of Pub. L. No. 104-204.  Under the 
applicable criteria in effect for claims filed on or after 
October 1, 1997, compensation under 38 U.S.C.A. § 1151 is 
awarded for a veteran's qualifying additional disability in 
the same manner as if such additional disability was service 
connected.  A qualifying disability is one which is not the 
result of a veteran's willful misconduct, and which was 
caused by hospital care, medical or surgical treatment, or 
examination furnished him under any law administered by VA, 
and the proximate cause of the disability was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable.  
See 38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2007).

In September 2004, the regulation implementing the provisions 
of 38 U.S.C.A. § 1151 changed.  Such claims previously were 
adjudicated under 38 C.F.R. § 3.358.  However, VA 
subsequently promulgated 38 C.F.R. § 3.361 to implement the 
provisions of the revised statute; this regulation, also 
applicable to claims for compensation benefits, pursuant to 
38 U.S.C.A. § 1151, filed on or after October 1, 1997, is 
effective as of September 2, 2004.  See 69 Fed. Reg. 46,426 
(Aug. 3, 2004).  In its September 2005 SOC, the RO applied 
the provisions of the amended 38 U.S.C.A. § 1151 and also 
listed the provisions of 38 C.F.R. § 3.358.  

Generally, where there is no indication that the revised 
criteria are intended to have retroactive effect, VA has a 
duty to adjudicate the claim only under the former criteria 
for any period prior to the effective date of the new 
provisions, and to consider the revised criteria for the 
period beginning on the effective date of the new provisions.  
See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).  Here, however, the added 
provisions of 38 C.F.R. § 3.361 are virtually identical to 
those of 38 C.F.R. § 3.358, in many respects, and merely 
implement the provisions of 38 U.S.C.A. § 1151 pertaining to 
claims filed on or after October 1, 1997, which the RO listed 
in the SOC.  As such, the Board finds that there is no due 
process bar to the Board also applying the provisions of 38 
C.F.R. § 3.361 in evaluating the claim.

To determine whether a veteran has an additional disability, 
VA compares his condition immediately before the beginning of 
the hospital care, medical or surgical treatment, or 
examination upon which the claim is based to his condition 
after such care, treatment, or examination has stopped. VA 
considers each involved body part separately.  See 38 C.F.R. 
§ 3.361(b) (2007).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability. Merely 
showing that he received care, treatment, or examination and 
that he has an additional disability does not establish 
cause.  See 38 C.F.R. § 3.361(c)(1) (2007).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress. See 38 C.F.R. § 3.361(c)(2) 
(2007).

Additional disability caused by a veteran's failure to follow 
properly-given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  See 38 
C.F.R. § 3.361(c)(3) (2007).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  See 38 C.F.R. § 3.361(d) (2007).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
his additional disability (as explained in 38 C.F.R. § 
3.361(c)); and VA (i) failed to exercise the degree of care 
that would be expected of a reasonable health care provider; 
or (ii) furnished the hospital care, medical or surgical 
treatment, or examination without the veteran's or, in 
appropriate cases, his representative's informed consent.  
See 38 C.F.R. § 3.361(d)(1) (2007).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2007).

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that the claim for 
compensation benefits, pursuant to the provisions of 
38 U.S.C.A. § 1151, must be denied because the medical 
evidence does not establish that the veteran has any 
qualifying additional disability as defined by the governing 
legal authority.

In his claim, the veteran wrote that, after coronary bypass 
surgery performed on July 12, 2004, his heart moved to the 
right, he is short winded and cannot lift.  Subsequently, in 
his NOD the veteran indicated that, since the operation, he 
had lost all sensation in his left leg except for a burning 
sensation in the scar and scar tissue; that he is easily 
fatigued and cannot lift more than 5 pounds; and that his 
blood pressure increased following his coronary bypass and he 
now requires medication for hypertension.  

VA treatment records show that the veteran signed a consent 
form for his coronary bypass surgery.  Prior to surgery, the 
veteran was noted to have a history of hypertension, a two-
month history of dyspnea (shortness of breath) on exertion 
and a significantly elevated left hemidiaphragm documented 
four days prior to surgery.  Later in July 2004, following 
surgery, the veteran was noted to have atrial fibrillation 
for which he was prescribed amiodarone.  He still had some 
post-operative chest soreness, which was noted to have been 
worse before surgery in a July 30, 2004 VA treatment note.  
In August 2004, the veteran complained of resting tremor of 
his left hand and arm since surgery, as well as tremor with 
motion of the right arm.  

On VA neurological consult in October 2004, the veteran 
reported resting tremor of the left hand and occasionally of 
the left leg (unclear how long after surgery symptoms 
started) and significant intention tremor of the left greater 
than the right when attempting to eat or do other actions 
with the left hand.  Except for mild increased tone in the 
left upper extremity and some pain of the left knee, sensory, 
reflex, motor and strength testing were normal.  Cranial 
nerves II to XII were intact.  Severe intention tremor was 
noted on left along with mild bradykinesia on left upper and 
lower extremities.  The veteran had good stride length and 
good arm swing.  The assessment included Parkinsonism and 
intention tremor.  Other possibilities included amiodarone 
side-effect (very common) or idiopathic PD (Parkinson 
Disease) that became noticeable after surgery.  

A November 2004 VA magnetic resonance imaging (MRI) of the 
brain revealed no explanation for the veteran's history of 
tremors.  A December 15, 2004 VA progress note reflected that 
the veteran was currently asymptomatic except for lack of 
energy, ongoing workup of atrial fibrillation by cardiology, 
and no chest pain but he still had poor exercise tolerance.  
A January 18, 2005 VA cardiology note revealed that the 
veteran appeared to have not had any further episodes of 
atrial fibrillation in the last five months.

A February 2006 VA heart examiner noted that a review of the 
claims file and clinical records revealed that the veteran 
had three-vessel bypass surgery in July 2004, which by 
subsequent clinical studies was apparently quite successful.  
However, the veteran complained of multiple lingering 
symptoms, including shortness of breath on lying down, pain 
in his chest scar accompanied by a perception of bulging of 
the scar when he coughed, swelling of the ankles as well as 
pain, and a tremor.  He also had the perception that his 
heart had shifted position within his chest and was lying on 
the right side.  

On physical examination, the veteran's heart sounds were 
normal and were in the normal positions on the chest wall.  
The sternum appeared to have healed and there was no 
tenderness to palpation, except at the distal extreme under 
the distal end of the veteran's surgical scar.  There was no 
swelling about the ankles and no hernia associated with the 
veteran's scar.  A lengthy medical left leg scar from vein 
harvesting was also well healed and slightly tender.  No 
respiratory distress was noted during the examination.  He 
demonstrated normal gait without any sign of distress or 
shortness of breath.  The veteran's lung sounds were normal.  

The examiner also noted that clinical studies showed that, 
four days before his bypass surgery, the veteran's left 
hemidiaphragm was elevated and this finding has persisted and 
has not changed on subsequent chest x-rays, including a 
computed tomography (CT) scan of the thorax performed in 
October 2004, three months after surgery.  A November 2005 
nuclear stress test showed no evidence of myocardial 
ischemia; wall motion was normal; and ejection fraction was 
in the low normal range.  There were no diagnostic EKG 
changes or positive clinical symptoms.  An August 2004 
echocardiogram (ECHO) revealed no major valvular pathology or 
any deviation of the heart location from its normal position.  
[Parenthetically, similar results were found on a September 
2004 VA ECHO.].  

The impression was post CABG (coronary artery bypass graft) 
with tender scar but otherwise very satisfactory results, 
including normal cardiac function as demonstrated on both 
ECHO and nuclear stress test.  The examiner noted that there 
was no indication in any of these studies or current physical 
examination that there has been any shift in the position of 
the heart.  There was also an incidental finding of a 
significantly elevated left hemidiaphragm, which was 
documented on x-rays four days prior to his surgery, and 
therefore cannot be construed as a potential result of that 
surgery.  In summary, the examiner expressed that he did not 
believe there was any current disability due to coronary 
artery bypass surgery other than pain in small segments of 
his chest wall scar as well as vein harvesting scar in the 
left.

As such, the Board medical evidence fails to demonastrate any 
additional disability following the July 2004 coronary artery 
surgery.  While there was evidence of some complications 
after the veteran's CABG-specifically, atrial fibrillation 
and tender surgical scars-the evidence reflects that the 
atrial fibrillation resolved and there is no evidence or 
allegation that the CABG surgery was flawed.  Moreover, post-
operative treatment records reflect that the veteran's chest 
pains were worse prior to surgery.  In any event, pain, alone 
does not constitute a disability for compensation purposes.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
The etiology of the veteran's tremors is unclear, but there 
is no competent medical evidence even suggesting that they 
are related to the veteran's July 2004 CABG surgery as a 
November 2004 MRI of the brain was negative and an October 
neurological consult could find no conclusive reason for his 
tremors.  

Consequently, the Board must conclude that the competent 
medical evidence documents no identifiable additional 
disability, including deviation of the heart location or 
tremors, as a result of VA coronary artery surgery performed 
in July 2004.  See 38 C.F.R. § 3.361(b) (2007).  As such, the 
Board need not address the remaining section 1151 criteria-
specifically, whether there is evidence of any carelessness, 
negligence, lack of proper skill, error in judgment or fault 
on the part of VA, or the occurrence of any event that was 
not reasonably foreseeable.  [Parenthetically, the Board 
notes that there is no such medical evidence.].  

In adjudicating this claim, the Board has considered, in 
addition to the medical evidence, the written assertions of 
the veteran, as well as those of his representative.  
However, as indicated above, this claim turns on the medical 
matters of additional disability and medical relationship to 
the VA medical or surgical treatment, matters within the 
province of trained professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As laypersons without the 
appropriate medical training and expertise, neither the 
veteran nor his representative is competent to provide a 
probative (persuasive) opinion on a medical matter.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, any lay assertions in this 
regard have no probative value.

Under these circumstances, the Board must conclude that the 
criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for additional disability 
based on VA coronary artery surgery performed in July 2004, 
are not met, and the claim must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as no competent, 
probative evidence supports the veteran's claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.102 (2007); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The claim for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for additional disability 
(claimed as heart moved to the right) as a result of VA 
coronary bypass surgery in July 2004, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


